Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/10/2022. Applicant’s argument, filed on 08/10/2022 has been entered and carefully considered. Claims 1-30 are pending.

The application filed on 02/11/2020 is a CON of PCT/JP2018/030949 filed on 08/22/2018. Claimed foreign priority to JAPAN 2017-161366 filed on 08/24/2017, JAPAN 2018-071408 filed on 04/03/2018, JAPAN 2018-071407 filed on 04/03/2018, and, JAPAN 2018-153927 filed on 08/20/2018. The certified copy of priority has been filed on 03/24/2020.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


	
	


Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/11/2020, 03/12/2020, 06/02/2020, 06/28/2021, 01/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 



Examiner’s Note

Examiner requests to keep the scope of the independent claims similar for helping the prosecution of the current application.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (JP 2001298277 A), hereinafter Masanori, further in view of Keiji et al. (JPH 05107407 A), hereinafter Keiji, further in view of Sekiguchi et al. (US 20070165300 A1), hereinafter Sekiguchi.			

	Regarding claim 1, Masanori discloses a reflective optical element comprising (Abstract) a resin layer having an optical surface; and a reflective film forming a mirror on the optical surface, comprises an alloy containing Mg as a main component ([0002]-[0004], magnesium, [0015], [0016], [0045], Fig. 2, ).  
	Masanori discloses all the elements of claim 1 but Masanori does not appear to explicitly disclose in the cited section a resin layer having an optical surface.
	However, Keiji from the same or similar endeavor teaches a resin layer having an optical surface ([0009], Fig. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masanori to incorporate the teachings of Keiji to have a low cost excellent mirror (Keiji, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Masanori in view of Keiji discloses all the elements of claim 1 but they does not appear to explicitly disclose in the cited and the resin layer comprises an olefin-based resin.
	However, Sekiguchi from the same or similar endeavor teaches and the resin layer comprises an olefin-based resin ([0169]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masanori in view of Keiji to incorporate the teachings of Sekiguchi excellent optical reproducing characteristics (Sekiguchi, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Masanori in view of Keiji further in view of Sekiguchi discloses the reflective optical element according to claim 1, wherein the alloy containing Mg as a main component comprises a Mg-Li alloy (It is obvious to the ordinary skill in the art, Mg-Li alloy is well known).  

	Regarding claim 3, Masanori in view of Keiji further in view of Sekiguchi discloses the reflective optical element according to claim 1, wherein the resin layer has a thickness of 20 pm or more and 2,000 pm or less (it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Masanori in view of Keiji further in view of Sekiguchi discloses the reflective optical element according to claim 1, wherein the resin is a polyolefin-based resin (it is obvious to the ordinary skill in the art).  

Regarding claim 21-26, Claim 21 is rejected as claim 1. Claims 22-26, It is obvious to the ordinary skill in the art. 

Allowable Subject Matter

Claim 5-18 and 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note

Iwami et al. (US 4,060,657), hereinafter Iwami, teaches, Column 5, line 55-69, polyofin resins. Also, from prior rejection, Czarnek et al. (US 5,613936), Hatakeyama et al. (US 20040264006 A1).

	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487